              Case 7:19-cr-00649-KMK Document 44 Filed 11/16/20 Page 1 of 3
              Case 7:19-cr-00649-KMK Document 45 Filed 11/17/20 Page 1 of 3




a
-
            Fox Rothsch i Id LLP
            ATTORNEYS AT LAW


101 Park Avenue, 17th Floor
New York, NY 10178
Tel (212) 878-7900 Fa x (212) 692-0940
www.foxrothschild .com


MATTHEWS. ADAMS
Direct No: 973.994. 7573
Email: MAdams@FoxRothschild.com




                                                              November 16, 2020
VIAECF

Hon. Kenneth M. Karas
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

           RE:       United States v. Taras Hankewycz
                     Case No.: 7:19-cr-00649;..KMK

Dear Judge Karas:

        As Your Honor is aware, we represent defendant Taras Hankewycz in the above-entitled
action. On November 10, 2020, on behalf of Mr. Hankewycz, the undersigned filed a Motion to
Reduce Sentence and for Compassionate Release ("Motion"). On November 13, 2020, this Court
Ordered the government to respond to the Motion by November 16, 2020.

        On November 16, 2020, the government responded to the Motion and admitted that there
was a severe outbreak of COVID-19 at Fort Dix, acknowledged the short time Mr. Hankewycz
has left of his sentence (less than two months), but asserted Mr. Hankewycz was "relativity
healthy" ("Opposition"). Please accept this letter brief in lieu of a more formal submission in reply
to the government's Opposition and in further support of Mr. Hankewycz's Motion. We
respectfully request that this matter be heard at the Court's earliest opportunity.

       Contrary to the government's assertion, adult Still's Disease, while rare, is a serious
medical condition. Still's Disease can cause inflammation of the heart and excess fluid around the
lungs- making it difficult to breathe. 1 The COVID-19 virus can similarly damage the lungs and



1 https://www.mayoclinic.org/diseases-conditions/adult-stills-disease/symptoms-causes/syc-20351907


                                               A Pennsylvania Limrted Liability Partnership


    California  Colorado    Delaware     District of Columbia             Florida    Georgia     Ill inois      Minnesota    Nevada
     New Jersey    New York     North Carolina      Pennsylvania             South Carolina    Texas         Virginia    Washington



116353920.vl
              Case 7:19-cr-00649-KMK Document 44 Filed 11/16/20 Page 2 of 3
              Case 7:19-cr-00649-KMK Document 45 Filed 11/17/20 Page 2 of 3




R
u            Fox Rothschild LLP
             ATTORNEYS AT LAW




Hon. Kenneth M. Karas
November 16, 2020
Page2

heart.2 There can be no question that a medical condition that also causes damage to the lungs and
heart would create a serious risk of severe illness or death for someone that contracts COVID-19.
Further, that both Still's Disease and COVID-19 are associated with a condition called "cytokine
storm" is extremely relevant- cytokine storm is deadly for COVID-19 patients. 3 Additionally,
while the CDC did not specify "Still's Disease" on its list of certain underlying medical conditions,
the CDC specifically states "notably, the list may not include every condition that might increase
one's risk for developing severe illness from COVID-19, such as those for which evidence may
be limited or nonexistent (e.g., rare conditions)."4

       Further, while Mr. Hankewycz was aware of his Still's Disease at sentencing, Mr.
Hankewycz was sentenced in April- well before experts were aware of the full effects of COVID-
19 or what pre-existing medical conditions would create a greater risk of death.

         Mr. Hankewycz has been prescribed Adderall for his ADHD. Most recently, Fort Dix
failed to give Mr. Hankewycz his medication on November 7th and November 8th • There have been
several other occasions over the past few months when Fort Dix failed to provide Mr.
Hankewycz's medication for several days. Denying someone medication for their mental illness,
during a pandemic while the person is housed in a prison with surging COVID-19 cases, is
extraordinary. See e.g., United States v. Ozols, No. 16 Cr. 692 (JMF), 2020 WL 2849893
(S.D.N.Y. June 2, 2020) (granting release to wire fraud defendant who had completed 3/4 of 39
month sentence, was 42, and had anxiety and depression).

        Receiving a "break" at sentencing, as the government alleges occurred here, is not
sufficient grounds for denying a compassionate release application in this matter. See United
States v. Naik., No. 18-CR-190-WJM, 2020 WL 6156715, at *3 (D.N.J. Oct. 21, 2020) (granting
compassionate release to a defendant in Fort Dix that was sentenced to six months in prison with
weeks left in defendant's sentence, notwithstanding that the advisory Guidelines range for the
original offense was 30 to 37 months).

        Mr. Hankewycz understands the seriousness of his crime. He has spent several months in
prison for the non-violent offense. The government appears to allege that two more months in
prison are necessary to satisfy an adequate deterrence to criminal conduct. Those two more months


2
    https ://www .mayoc linic. org/diseases-conditions/ coronavirus/in-depth/ coronavirus-long-term-effects/ art-204903 5 1
3
  https ://www.forbes .com/sites/ claryestes/202 0/04/ 16/what-is-the-cytokine-storrn-and-why-is-it-so-deadly-for-
covid- l 9-patients/? sh=66 l 8c0af460f; https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7 527296/.
4
  https :/ /www. cdc.gov/ corona virus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html




116353920.vl
          Case 7:19-cr-00649-KMK Document 44 Filed 11/16/20 Page 3 of 3
          Case 7:19-cr-00649-KMK Document 45 Filed 11/17/20 Page 3 of 3




u
RFox R.othschildLLP
         ATTORNEYS AT LAW




Hon. Kenneth M. Karas
November 16, 2020
Page 3

in jail could mean a death sentence for Mr. Hank:ewycz. On balance, in light of the clear and
undeniable risk presented by the COVID-19 outbreak at Fort Dix, that deterrence can be achieved
through home confinement. The risk of a possible death sentence in the hopes that a few more
weeks in prison would serve as a greater deterrence for future criminal conduct is absurd. Under
the circumstances of a global pandemic, the time served is sufficient to balance the seriousness of
his crime with the need to promote deterrence and respect for the law. Requiring Mr. Hankewycz
to remain in prison for any more time, in light of the circumstances presented and the unavoidable
risk to his health, will serve no purpose other than to unnecessarily increase the probability that
Mr. Hank:ewycz's life will be at risk.

       As of this evening, according to the Bureau of Prisons Coronavirus website, which tracks
the number of COVID-19 cases at the Bureau of Prisons' facilities, the number of inmates at FCI
Fort Dix who have contracted COVID-19 has again increased to 238. The number of staff
members who have contracted COVID-19 is 15. (See https://www.bop.gov/coronavirusQ. Further,
since November 10, 2020, a mere six days ago, an additional five (5) inmates have died in BOP
custody from COVID-19- a total of 140 inmates have now died in BOP custody from COVID-19.
Additionally, in the six days since Mr. Hank:ewycz filed his motion, at least two more courts have
recognized the grave danger COVID-19 poses at Fort Dix. See State v. Powell, No. CR 16-CR-
163-YK, (M.D. Pa. Nov. 12, 2020) (granting compassionate release to a defendant in Fort Dix that
was sentenced to 188 months and had been incarcerated for 60 months because he had kidney
disease and did not pose a threat to the public); United States v. Weikel, No. 16-20659, 2020 WL
6701914, at *3 (E.D. Mich. Nov. 13, 2020) (granting compassionate release to a sixty-eight year
old man incarcerated at Fort Dix and scheduled for release on June 1, 2023, noting the outbreak
of COVID-19 at Fort Dix and the lack of testing).

       As the concern for Mr. Hank:ewycz's safety continues to grow, and the COVID-19
outbreak continues to worsen at Fort Dix, we respectfully request that this matter be heard at the
Court's earliest opportunity. As always, we thank the Court for its consideration of this matter.
Should the Court require anything further from Mr. Hankewycz, please do not hesitate to have
Your Honor's chambers contact the undersigned directly.         Application for Compassionate Release is grantE
                                                                Defendant has served 2/3 of his sentence and it
                                             Res ectfull submitfi!~r t~at the ?oro_navirus !s, once again, .
                                                P       Y       spreading rapidly in For Dix. Moreover, while
                                                                close, the Section 3553(a) factors do not merit
                                                                keeping Defendant detained. While his
                                                                possession of the firearms is troubling, the
                                             Matthew S. Adams Probation Department retains the ability to condt
                                                                unannounced searches as a condition of
                 .                         .                . ~efendant's supervised release thus addressing
cc:    James L1gtenberg (AUSA) (James.Ligtenberg@usdoJ .go~e public safety concerns. On balance, then,
                                                                            I         I
                                                                  re Iease 1s appropriate.



116353920.vl
                                                                'r' Z,A d
                                                                                  I
                                                                                , ~1 1/17/20
